Citation Nr: 1114919	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  03-01 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1972 to May 1980, from February 1991 to September 1991, and additional periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a RO hearing in support of his claim in July 2003, and at a Travel Board hearing before the undersigned Acting Veterans Law Judge in May 2006.

In April 2007 and February 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further evidentiary development, to include obtaining an etiology opinion regarding his diabetes mellitus.

Unfortunately, this appeal must again be REMANDED to the RO via the AMC because the examination report that was obtained on remand is inadequate.  VA will notify the appellant if further action is required on his part.


REMAND

After reviewing the record, the Board finds that another remand is unfortunately required in this appeal because the Agency of Original Jurisdiction (AOJ)/AMC has not substantially complied with a directive contained in the Board's February 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (stating that RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that there must be substantial compliance with the terms of a Court or Board remand).  In the February 2010 remand, the Board directed the claims file to be returned to the VA examiner who completed a February 2009 examination to provide an opinion concerning the etiology of the diagnosed condition of diabetes mellitus along with a supporting rationale.  The Board specifically directed that a nexus opinion be provided regarding "whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that diabetes first had its onset while the Veteran was on active duty, or was manifested to a compensable degree (diabetes that is manageable by restricted diet only) within one year of his separation from service in either May 1980 or September 1991.

The Board specifically noted that "a supporting rationale must be provided that takes into consideration all of the pertinent evidence of record, including the August 2002 statement from M.W., MD, that expressed the opinion that the Veteran has been diabetic since at least September 1991."

Following the Board's remand, the claims file was returned to the February 2009 VA examiner.  In April 2010, that examiner issued a cryptic, three sentence opinion which stated that the Veteran had elevated blood pressure readings and was told he had borderline diabetes in service.  The examiner further noted, and without any explanation, that in 1994, blood sugars normalized and that the Veteran's diagnosis of diabetes was not made in service or within a year of separation from service.  

The Board concludes that the April 2010 VA examination report is grossly inadequate and should have been immediately returned by the AOJ to the examiner for correction due to the examiner's failure to provide a nexus opinion in accordance with the Board's prior remand directive.  The opinion is inadequate on its face and should have been returned for clarification.  Because that did not happen, the Board finds that there has not been substantial compliance with its prior directive and a remand is necessary to obtain another nexus opinion.  See 38 C.F.R. § 19.9 (2010) ("If further evidence, clarification of the evidence, correction of a procedural defect, or any other action is essential for a proper appellate decision, a Veterans Law Judge or panel of Veterans Law Judges shall remand the case to the agency of original jurisdiction, specifying the action to be undertaken."); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").  It is truly unfortunate that this further delay in providing a final answer to the Veteran's claim for benefits could have been easily avoided if an adequate opinion had been provided as requested, and if the AOJ had returned the inadequate one that was provided instead of erroneously proceeding to adjudicate the matter based on the inadequate evidence.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all outstanding records of treatment received by the Veteran at the Shreveport VA Medical Center from February 2009 to the present, and from the Central Texas VA Health Care System from March 2010 to the present.

2.  Following the completion of the above, the Veteran should be scheduled for a new VA diabetes mellitus examination by a different VA examiner than the one who has provided the prior inadequate opinions.  This new examiner should review the Veteran's claims file in connection with the examinations and must note review of the file in the examination report.  

The examiner is requested to provide an opinion regarding whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that diabetes first had its onset while the Veteran was on active duty, or was manifested to a compensable degree (diabetes that is manageable by restricted diet only) within one year of his separation from service in either May 1980 or September 1991.  

In providing this opinion, a supporting rationale must be provided that takes into consideration all of the pertinent evidence of record, including the August 2002 statement from M.W., MD, that expressed the opinion that the Veteran has been diabetic since at least September 1991.  As part of this opinion, the examiner is specifically requested to attempt to reconcile the differing etiology opinions already of record.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a detailed explanation as to why an opinion cannot be made without resort to speculation.

3.  Thereafter, readjudicate the issue on appeal, considering all evidence of record.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 






[continued on next page]

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


